UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6732


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          and

MARVIN ELEY; DAVID FOLTZ,

                Plaintiffs,

          v.

L. J. FLEMING, Warden; T. BARBETTO; S. FULLER; R. PERKINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00421-JLK-RSB)


Submitted:   September 15, 2015             Decided:   October 14, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se. Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Malcolm Muhammad appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district     court.

Muhammad v. Fleming, No. 7:14-cv-00421-JLK-RSB (W.D. Va. Apr.

28, 2015).      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.

                                                                             AFFIRMED




                                        2